





Exhibit 10.17




exhibitamendmenttogbi_image1.jpg [exhibitamendmenttogbi_image1.jpg]
                        




August 1, 2017


Gregory Billings
[Redacted]
[Redacted]


Re: Amendment to Employment Letter


Dear Gregory,


On behalf of Calix, Inc. (the “Company”), the Compensation Committee of the
Company’s Board of Directors (the “Committee”) and has recommended this
amendment (the “Amendment”) to certain of the compensation terms of your offer
of employment dated December 7, 2016 (the “Employment Letter”) for your
full-time position of Senior Vice President, Services of the Company.
Capitalized terms not defined in this Amendment shall have the definitions
provided in Employment Letter.


This Amendment revises certain provisions of Section 3 of the Employment Letter
as set forth below effective as of August 1, 2017 (the “Amendment Effective
Date”):


A.
Section 3(b) of the Employment Letter is hereby replaced in its entirety with
the following:



(b)
Performance Bonus/Variable Compensation. You shall be eligible to receive
variable compensation for 2017 targeted at 55% of your Base Salary (the
“Variable Compensation”). Variable Compensation shall be based on the
achievement of the performance objectives and funding requirements as
established under the Company’s Executive Cash Bonus Plan. In addition, eleven
months after your Employment Commencement Date, you shall be eligible for a
one-time variable compensation lump-sum bonus payment at a minimum of $85,000.00
to a maximum amount of $100,000.00, less applicable deductions and withholdings.
This one-time variable compensation lump-sum bonus will be based on performance
targets and objectives established within the first thirty-days after your
Employment Commencement Date and will be paid (if at all) within 30 days
following the eleventh-month anniversary of your Employment Commencement Date.



B.
Section 3(d) of the Employment Letter is hereby replaced in its entirety with
the following:



(d)
Stock Option Individual Performance Grant. The Company will recommend that the
Committee grant you an option under the Plan to purchase a minimum of 50,000
shares (the “Shares”) of the Company’s Common Stock (the “Option”) in November
2017. The Option will have an exercise price per share equal to the fair






--------------------------------------------------------------------------------




market value of the Company’s Common Stock on the date of the November 2017
Committee meeting (or the date of grant if no such date). The actual number of
Shares will be based on the achievement of your performance targets and
objectives established by the CEO within the first thirty-days after your
Employment Commencement Date. The Option is subject to approval by the Committee
and, if approved, the Option will vest over four years from your Employment
Commencement Date, with 25% of the Shares vesting on the one-year anniversary of
the Employment Commencement Date, and the remainder of the Shares vesting
quarterly thereafter in equal installments over the next 36 months. Vesting
shall cease upon your last day of active employment with the Company. The
remaining terms of the Option will be in accordance with the terms and
conditions of the Plan and the written stock option award agreement evidencing
the Option.


Except as modified herein, all terms and conditions of the Employment Letter
shall remain in full force and effect. The Employment Letter and this Amendment
set forth the complete agreement among the undersigned with respect to the
subject matter thereof.


To indicate your acceptance of the Amendment as of the Amendment Effective Date,
please sign and date in the space provided below and return to me. This
Amendment may not be modified or amended except by a written agreement signed by
the Company and by you.




Very truly yours,
 
 
Calix, Inc.
 
ACCEPTED AND AGREED:
 
 
 
/s/ Carl Russo
 
/s/ Gregory Billings
Carl Russo
President and Chief Executive Officer
 
Gregory Billings
Senior Vice President, Services




